Hon. Milton Mollen Presiding Justice Supreme Court, Appellate Division, Second Department
You have requested my opinion as to whether or not members of the Joint Bar Association Grievance Committees in the Appellate Division, Second Department, are volunteers within the meaning of subdivision 1 of section17 of the Public Officers Law, as amended (Chapter 466, Laws of 1978). You refer to an earlier opinion of the Attorney General to then Presiding Justice Gulotta that such Committee members were not employees within the meaning of former section 17.
In that earlier opinion, we also referred to an opinion of the Attorney Genral to the Commissioner of Health (September 28, 1977) in which we concluded that members of certain advisory committees in his department could be considered volunteers in a volunteer program of the Department, and thus entitled to indemnification and representation, pursuant to section 14-a of the Public Health Law.
Section 14-a of the Public Health Law was repealed with the enactment of the above-referenced amendments to section 17 of the Public Officers Law. It appears clear that the intention of the Legislature in so doing was to provide in subdivision 1 of new Public Officers Law, § 17, a uniform program of indemnification and representation of volunteers in the service of the State along the lines then applicable to volunteers in the Health Department. I am, therefore, of the opinion that the members of the committees in question would be eligible for representation and indemnification provided the Appellate Division complies with the requirements of Public Officers Law, §17, subd. 1, and the committee members otherwise satisfy the requirements of section 17 of the Public Officers Law.
If you have not already done so, I would suggest that you arrange for the Appellate Division to provide in its regulations concerning the Grievance Committees that service on these committees is a volunteer program within the meaning of Public Officers Law, § 17, and further that you state in the letter or statement by which you appoint a member to a committee that he is thereby "authorized" to participate in the said "volunteer program".